Appellant's statement of facts:
"The defendant, Edley Martin, accidentally killed Hazel Scruggs on the road to Chesnee, in Cherokee County, on March 31, 1920. After indictment on trial, he was found guilty of involuntary manslaughter and sentenced to two years. The testimony shows that the accident occurred on one of the improved roads of Cherokee County, in front of the home of Jeff Davis, near the Cowpens battleground. On the opposite side of the road from the house is a small country store room, which has a small porch coming to the *Page 297 
edge of road. The road slants from the center to porch, with a shallow ditch at that point. The child was somewhere around the store; the exact spot never having been determined. A car was standing on the opposite side of the road, facing toward Gaffney, with two men therein and one standing on the left side with back to road."
"Just as the defendant, who was approaching this spot in his Dodge car, got close to the store, the child ran across the road, looking at the other car. According to the testimony, it happened so quickly that the defendant had no time to stop or turn sufficiently either way. It was an unfortunate and unavoidable accident."
The appellant's first assignment of error is that his Honor read to the jury the statute relating to rate of speed of a car at a crossing when there was no crossing at the place where the child was struck by the automobile. In the first place, the rule is well settled that, if the presiding Judge misstates the issues, it is the duty of him who is injured thereby to call attention to the misstatement at the time, or he cannot afterwards complain. This rule might not be strictly enforced, however, if the charge was really misleading. Here it was not. His Honor was merely giving to the jury a general view of the law in reference to the running of automobiles. He made no more application of the crossing statute than he did that regulation as to bridges, fogs, etc. The jury could not have been misled.
The appellant asked his Honor to charge the jury:
"(3) I charge you further that the burden is on the State to prove to your satisfaction beyond a reasonable doubt that the injury resulting in death was not accidental, and if you find that the injury causing the death of the deceased was due to an accident and was not brought about by the negligent, willful, or malicious conduct of the defendant as the proximate cause thereof, then it is your duty to find the defendant `Not guilty.'" *Page 298 
His Honor told the jury that negligent killings were sometimes called accidents. The appellant has no right to complain of this charge. It was very clear and very fair to appellant. Let the charge be reported. The exception should be overruled.
The appellant complains that his Honor did not charge the jury as to effect of contributory negligence of the parents of the dead child. This is an offense against the State. The contributory negligence of the parents has absolutely nothing to do with this case.
The judgment should be affirmed.
MR. CHIEF JUSTICE GARY concurs.